PER CURIAM.
This cause has been orally argued before the Court and the briefs and record on appeal have been read and given careful consideration. It is our view that the pivotal question involved herein is the interpretation of a state statute (F.S. Chapter 461, F.S.A.). It further appears that any extension, limitation or clarification of the statute becomes a legislative problem and the appellant having failed to adequately demonstrate that the interpretation of statute as made by the trial court was erroneous and thereby resulting in reversible error, the judgment of the trial court appealed herein is hereby affirmed.
CARROLL, DONALD K., Acting C. J., RAWLS and JOHNSON, JJ., concur.